DETAILED ACTION
This office action is in response to the communication(s) filed 11/27/2019. Currently, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hyunwoo Kim (US PG PUB no: 2019/0181301) hereinafter “Kim” in view of Joon-Suk Lee (US PG PUB No: 2018/0151647), hereinafter “Lee”. (FP 7.21.aia)
Regarding claim 51: 

2a base layer (a substrate 110, fig-3, ¶0065);  
3a pixel circuit (a pixel circuit PC, fig-2, ¶0083) disposed on the base layer (a substrate 110, fig-3, ¶0065);  
4an insulating layer (the gate insulating layer 112, fig-3, ¶0094) disposed on the base layer (a substrate 110, fig-3, ¶0065) covering the pixel circuit (a pixel circuit PC, fig-2/3, ¶0082);  
5a first electrode (a pixel electrode PE, fig-2/3, ¶0090) electrically connected to the pixel circuit (a pixel circuit PC, fig-2/3, ¶0082) and disposed on the insulating 6layer (the gate insulating layer 112, fig-3, ¶0094);  
7a second electrode (a common electrode CE, fig-2/3, ¶0090) electrically connected to the pixel circuit (a pixel circuit PC, fig-2/3, ¶0082)  and disposed on the 8insulating layer (the gate insulating layer 112, fig-3, ¶0094), the second electrode (a common electrode CE, fig-2/3, ¶0090) being spaced apart from the first electrode (a pixel electrode PE, fig-2/3, ¶0090)  in a first 9direction (horizontal direction in fig-3);  
10a light-emitting element (an LED element 150, fig-2/3, ¶0082) disposed between the first electrode (a pixel electrode PE, fig-2/3, ¶0090) and the second electrode (a common electrode CE, fig-2/3, ¶0090) and 11electrically connected to the first electrode (a pixel electrode PE, fig-2/3, ¶0090) and the second electrode(a common electrode CE, fig-2/3, ¶0090);  
12a connection electrode (a first electrode E1/ a second electrode E2, fig-3, ¶0101) connecting the first electrode (a pixel electrode PE, fig-2/3, ¶0090) and the light-emitting element (an LED element 150, fig-2/3, ¶0082) and 13connecting the second electrode (a 
14a first auxiliary insulating layer (the structure 154, fig-6A, ¶0152) disposed on the light-emitting element (an LED element 150, fig-2/3, ¶0082); and  a second auxiliary insulating layer (the structure 160, fig-6A).
However, Kim is silent regarding isa second auxiliary insulating layer disposed on the first auxiliary insulating layer, the first 16auxiliary insulating layer being disposed between the second auxiliary insulating layer and the 17light-emitting element, 
18wherein the second auxiliary insulating layer comprises a first insulating portion 19overlapped with the first auxiliary insulating layer, and a second insulating portion disposed 20outwardly from the first insulating portion and not overlapping the first auxiliary insulating layer.
In the same field of endeavor, Lee teaches (fig-1) a second auxiliary insulating layer (a upper partition 620, fig-1, ¶0068) disposed on the first auxiliary insulating layer (the lower partition 610, fig-1, ¶0068), the first 16auxiliary insulating layer (the lower partition 610, fig-1, ¶0068) being disposed between the second auxiliary insulating layer (a upper partition 620, fig-1, ¶0068) and the 17light-emitting element (the organic light emitting layer 520, fig-1, ¶0068), 
18wherein the second auxiliary insulating layer (a upper partition 620, fig-1, ¶0068) comprises a first insulating portion (a portion of the upper partition 620 directly on top of the lower partition 610, fig-1, ¶0068) 19overlapped with the first auxiliary insulating layer (the lower partition 610, fig-1, ¶0068), and a second insulating portion (an horizontal extended portion of the upper partition of 620 above the lower partition 610) disposed 20outwardly from the first insulating portion (a portion of the upper partition 620 directly on top of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Lee form a second auxiliary insulating layer (a upper partition 620, fig-1, ¶0068) disposed on the first auxiliary insulating layer (the lower partition 610, fig-1, ¶0068), the first 16auxiliary insulating layer (the lower partition 610, fig-1, ¶0068) being disposed between the second auxiliary insulating layer (a upper partition 620, fig-1, ¶0068) and the 17light-emitting element (the organic light emitting layer 520, fig-1, ¶0068), 18wherein the second auxiliary insulating layer (a upper partition 620, fig-1, ¶0068) comprises a first insulating portion (a portion of the upper partition 620 directly on top of the lower partition 610, fig-1, ¶0068) 19overlapped with the first auxiliary insulating layer (the lower partition 610, fig-1, ¶0068), and a second insulating portion (an horizontal extended portion of the upper partition of 620 above the lower partition 610) disposed 20outwardly from the first insulating portion (a portion of the upper partition 620 directly on top of the lower partition 610, fig-1, ¶0068) and not overlapping the first auxiliary insulating layer (the lower partition 610, fig-1, ¶0068) in order to separate a portion of the organic light-emitting layer 520 from another portion of the organic light-emitting layer 520 (¶0068).
Regarding claim 54: 
Kim is silent regarding the first auxiliary insulating layer 2comprises SiOx, and the second auxiliary insulating layer comprises SiNx.
In the same field of endeavor, Lee teaches (fig-1) the first auxiliary insulating layer (the lower partition 610, fig-1, ¶0068) may include an organic insulating material (¶0068, ¶0064) 
However, the ordinary artisan would have recognized a silicon oxide to be a result effective suitable material as an insulation layer for the first auxiliary insulating layer in place of organic insulation layer. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Lee for the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297. See MPEP 2144.07 


    PNG
    media_image1.png
    235
    447
    media_image1.png
    Greyscale

Figure 6A_annotated
Regarding claim 56:
Kim teaches (fig-6A_annotated) the connection electrode comprises:
a dummy connection electrode (dummy electrode, fig-6A_annotated) disposed on the second auxiliary insulating layer (the structure 160, fig-6A, ¶0159);  

sa second connection electrode (the second electrode E2, fig-3) connecting the second electrode (the common electrode CE, fig-3) and the light-emitting element (the LED element 150, fig-3), the first and second connection electrodes (the first electrode E1/the second electrode E2) being spaced apart from each other, 46
 wherein the dummy connection electrode (dummy electrode, fig-6A_annotated) is spaced apart from the first connection electrode and the second connection electrode (the first electrode E1/the second electrode E2, ¶0160).
Regarding claim 57:
Kim teaches (fig-3) the first connection electrode (the first electrode E1, fig-3)  and the 2second connection electrode (the second electrode E2, fig-3) are spaced apart from each other with the first auxiliary insulating 3layer (the structure 154, fig-6A, ¶0152) being interposed there between, and 
 4wherein the dummy connection electrode (dummy electrode, fig-6A_annotated), the first connection electrode (the first electrode E1, fig-3), and the second 5connection electrode (the second electrode E2, fig-3) comprise the same conductive material (¶0135, ¶0108, ¶0109).
Regarding claim 510:
Kim teaches (fig-3) the connection electrode (a first electrode E1/ a second electrode E2, fig-3, ¶0101) overlaps the 2light-emitting element (the LED element 150. Fig-3).


    PNG
    media_image2.png
    226
    578
    media_image2.png
    Greyscale

Fig-3_annotated
Regarding claim 511:
Kim teaches (fig-3_annotated) a first partition wall (First partition wall, fig-3_annotated) disposed between the first electrode (the first electrode E1, fig-3)  and the insulating layer (the gate insulating layer 112, fig-3, ¶0094); and  47 
a second partition wall (Second partition wall, fig-3_annotated) disposed between the second electrode (the second electrode E2, fig-3) and the insulating layer(the gate insulating layer 112, fig-3, ¶0094), 
wherein the light-emitting element (the LED element 150, fig-3) is disposed between the first partition wall (First partition wall, fig-3_annotated) and the 5second partition wall(Second partition wall, fig-3_annotated).
Regarding claim 512:
Kim teaches (fig-3) the first electrode (the pixel electrode PE, fig-3, ¶0108) comprises a first 2reflective electrode (PE, ¶0108), which is electrically connected to the pixel circuit (¶0106) and includes a reflective 3material (the reflective conductive material may be, but is not limited to, Al, Ag, Au, Pt or Cu, ¶0108), and  
4the second electrode (the common electrode CE, fig-3, ¶0109) comprises a second reflective electrode (CE, the common electrode CE may be made of the same material as the 
Kim further discloses that the pixel electrode PE and the common electrode CE may be made of the same material (¶0109) and the pixel electrode PE may be made up of a single layer including the reflective conductive material or multiple layers formed by stacking the single layer one on another (¶0108). Therefore, an ordinary artisan would have recognized a single layer out of the multiple layers to be a result effective suitable material as a first capping layer for the pixel electrode PE which covers the first reflective electrode PE and a second capping layer for the common electrode CE which covers the second reflective electrode CE. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings as disclosed for the selection of a known material based on its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297. See MPEP2144.07
Regarding claim 513:
Kim teaches (fig-3) a third auxiliary insulating layer (a transparent buffer layer 116, fig-3) 2disposed on the light-emitting element (the LED element 150, fig-3) and the insulating layer (the gate insulating layer 112, fig-3, ¶0094), 
3wherein a portion of the third auxiliary insulating layer (a transparent buffer layer 116, fig-3) is recessed in a thickness 4direction of the base layer (the substrate 110).
Regarding claim 514: 
Kim teaches (Fig-3), A display device (a light-emitting display device, 100, fig-1-3, ¶0065), comprising:  
2a base layer (a substrate 110, fig-3, ¶0065);  

4an insulating layer (the gate insulating layer 112, fig-3, ¶0094) disposed on the base layer (a substrate 110, fig-3, ¶0065) covering the pixel circuit (a pixel circuit PC, fig-2/3, ¶0082);  
5a first electrode (a pixel electrode PE, fig-2/3, ¶0090) electrically connected to the pixel circuit (a pixel circuit PC, fig-2/3, ¶0082) and disposed on the insulating 6layer (the gate insulating layer 112, fig-3, ¶0094);  
7a second electrode (a common electrode CE, fig-2/3, ¶0090) electrically connected to the pixel circuit (a pixel circuit PC, fig-2/3, ¶0082)  and disposed on the 8insulating layer (the gate insulating layer 112, fig-3, ¶0094), the second electrode (a common electrode CE, fig-2/3, ¶0090) being spaced apart from the first electrode (a pixel electrode PE, fig-2/3, ¶0090)  in a first 9direction (horizontal direction in fig-3);  
10a light-emitting element (an LED element 150, fig-2/3, ¶0082) disposed between the first electrode (a pixel electrode PE, fig-2/3, ¶0090) and the second electrode (a common electrode CE, fig-2/3, ¶0090) and 11electrically connected to the first electrode (a pixel electrode PE, fig-2/3, ¶0090) and the second electrode(a common electrode CE, fig-2/3, ¶0090);  
14a first auxiliary insulating layer (the structure 154, fig-6A, ¶0152) disposed on the light-emitting element (an LED element 150, fig-2/3, ¶0082); and  a second auxiliary insulating layer (the structure 160, fig-6A).
a connection electrode comprising a dummy connection electrode (dummy electrode, fig-6A_annotated) disposed on the second auxiliary insulating layer (the structure 160, fig-6A, ¶0159);  3a first connection electrode (the first electrode E1, fig-3) connecting the first 
 However, Kim is not teaching explicitly isa second auxiliary insulating layer disposed on the first auxiliary insulating layer, the first 16auxiliary insulating layer being disposed between the second auxiliary insulating layer and the 17light-emitting element, 
In the same field of endeavor, Lee teaches (fig-1) a second auxiliary insulating layer (a upper partition 620, fig-1, ¶0068) disposed on the first auxiliary insulating layer (the lower partition 610, fig-1, ¶0068), the first 16auxiliary insulating layer (the lower partition 610, fig-1, ¶0068) being disposed between the second auxiliary insulating layer (a upper partition 620, fig-1, ¶0068) and the 17light-emitting element (the organic light emitting layer 520, fig-1, ¶0068), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Lee form a second auxiliary insulating layer (a upper partition 620, fig-1, ¶0068) disposed on the first auxiliary insulating layer (the lower partition 610, fig-1, ¶0068), the first 16auxiliary insulating layer (the lower partition 610, fig-1, ¶0068) being disposed between the second auxiliary insulating layer (a upper partition 620, fig-1, ¶0068) and the 17light-emitting element (the organic light emitting layer 520, fig-1, ¶0068) 18in order to separate a portion of the organic light-emitting layer 520 from another portion of the organic light-emitting layer 520 (¶0068).
Regarding claim 515: 

wherein the dummy connection electrode (dummy electrode, fig-6A_annotated), the first connection electrode (the first electrode E1, fig-3), and the second 5connection electrode (the second electrode E2, fig-3) comprise the same conductive material (¶0135, ¶0108, ¶0109).
Kim 
Claims 2, 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyunwoo Kim (US PG PUB no: 2019/0181301) hereinafter “Kim” in view of Joon-Suk Lee (US PG PUB No: 2018/0151647), hereinafter “Lee” and further in view of SeJune Kim (US PG PUB No: 2019/0252634), hereinafter “Kim2”. (FP 7.21.aia)
Regarding claim 52:
Kim is silent regarding a width of the first auxiliary insulating layer is smaller than a width of the second auxiliary insulating layer.
However, In the same field of endeavor, Kim2 teaches (fig-2) a width of the first auxiliary insulating layer (a lower first partition wall 231, fig-2, ¶0073) is smaller than a width of the second auxiliary insulating layer (an upper second partition wall 232, fig-2, ¶0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Kim2 form a width of the first auxiliary insulating layer (a lower first partition wall 231, fig-2, 
Regarding claim 53:
Kim is silent regarding the width of the second auxiliary 2insulating layer is smaller than a width of the light-emitting element, 
3the first auxiliary insulating layer is entirely overlapped by the second auxiliary insulating 4layer, and  
5the second auxiliary insulating layer is entirely overlapped by the light-emitting element. 
However, In the same field of endeavor, Kim2 teaches (fig-2) the width of the second auxiliary 2insulating layer (an upper second partition wall 232, fig-2, ¶0073) is smaller than a width of the light-emitting element (the organic emission layer 240, fig-2, ¶0072), 
3the first auxiliary insulating layer (a lower first partition wall 231, fig-2, ¶0073) is entirely overlapped by the second auxiliary insulating 4layer(an upper second partition wall 232, fig-2, ¶0073), and  
5the second auxiliary insulating layer (an upper second partition wall 232, fig-2, ¶0073) is entirely overlapped by the light-emitting element(the organic emission layer 240, fig-2, ¶0075). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Kim2 form the width of the second auxiliary 2insulating layer (an upper second partition wall 232, fig-2, ¶0073) is smaller than a width of the light-emitting element (the organic emission layer 240, fig-2, ¶0072), 3the first auxiliary insulating layer (a lower first partition wall 231, fig-2, ¶0073) is entirely overlapped by the second auxiliary insulating 4layer (an upper second partition wall 232, fig-2, ¶0073), and 5the second auxiliary insulating layer (an upper second 
Regarding claim 516: 
Kim is silent regarding a width of the first auxiliary insulating 2layer is smaller than a width of the second auxiliary insulating layer, and the width of the second 3 auxiliary insulating layer is smaller than a width of the light-emitting element.
However, In the same field of endeavor, Kim2 teaches (fig-2) a width of the first auxiliary insulating layer (a lower first partition wall 231, fig-2, ¶0073) is smaller than a width of the second auxiliary insulating layer (an upper second partition wall 232, fig-2, ¶0073), and the width of the second auxiliary 2insulating layer (an upper second partition wall 232, fig-2, ¶0073) is smaller than a width of the light-emitting element (the organic emission layer 240, fig-2, ¶0072), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Kim2 form a width of the first auxiliary insulating layer (a lower first partition wall 231, fig-2, ¶0073) is smaller than a width of the second auxiliary insulating layer (an upper second partition wall 232, fig-2, ¶0073), and the width of the second auxiliary 2insulating layer (an upper second partition wall 232, fig-2, ¶0073) is smaller than a width of the light-emitting element (the organic emission layer 240, fig-2, ¶0072) in order to cover the separation space between the partition wall 230 and the bank 220, and may act as eaves (¶0073).


Allowable Subject Matter
Claims 5, 8-9 are objected to as being dependent upon rejected base claims 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5: 
There is no prior art available nor obvious motivation to combine elements of prior art which teaches display device of claim 1, wherein when measured in a thickness direction of 2the base layer, a distance separating the first insulating portion from the light-emitting element is 3substantially equal to a distance separating the second insulating portion and the light-emitting 4element.
Regarding claim 8: 
There is no prior art available nor obvious motivation to combine elements of prior art which teaches display device of claim 6, when measured in a thickness direction of 2the base layer, a distance separating the second auxiliary insulating layer and the first connection 3electrode disposed on the light-emitting element is substantially equal to a distance separating 4the second auxiliary insulating layer and the second connection electrode disposed on the light- 5emitting element.
Regarding claim 9: 
There is no prior art available nor obvious motivation to combine elements of prior art which teaches the display device of claim 6, wherein the dummy connection electrode covers at 2least three intersecting surfaces of the second auxiliary insulating layer.
Claims 17-20 are allowed. 
Regarding claim 17: 

forming a photoresist pattern on the second auxiliary layer overlapped with the light- 10emitting element; 
iiremoving a portion of the second auxiliary layer, which is exposed from the photoresist 12pattern, using a first gas to form a second auxiliary insulating layer;
13removing a portion of the first auxiliary layer, which is exposed from the second 14auxiliary insulating layer, using a second gas to form a first auxiliary insulating layer; and 
15depositing a conductive material to simultaneously form a first connection electrode 16connecting the first electrode and the light-emitting element, a second connection electrode 17connecting the second electrode and the light-emitting element, and a dummy connection 18electrode disposed on the second auxiliary insulating layer.
Claims 18-20 are also allowed since depend on the allowed base claim 17. dependent

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (US PG PUB No: 2013/0001579) teaches a method of formation of an auxiliary insulating layer with first and second photoresist patterns on the auxiliary insulating layer.
Kim et al. (US PG PUB No: 2018/0175106) teaches an insulating layer on the first contact electrode, the insulating layer having an opening exposing the second end portion of the light emitting element and the second reflection electrode to the outside; and a second contact electrode on the insulating layer.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ramos F Eliseo can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD M. ISLAM/
Patent Examiner
Art Unit 2895
/RATISHA MEHTA/Primary Examiner, Art Unit 2895